STUMBO, Justice,
dissenting.
Respectfully, I must dissent from the majority opinion. The separate opinion, written by Judge Anthony Wilhoit when this case was before the Court of Appeals, perfectly captures the essence of my reasoning. Judge Wilhoit wrote:
The Cabinet owes a duty to travelers on its roads to act to maintain those roads in a reasonably safe condition for travelers who are exercising due care for their own safety. There is no duty to make the
roads safe for the travel of negligent drivers or to maintain them in such a condition as to guard against all risks of harm which are [not] reasonably foreseeable and reasonably preventable. The question to be answered in this case is whether the presence of the truck off the highway rendered travel on the highway unsafe to travelers exercising due care for their own safety. That precise question has never been answered by the factfinder, thus, I believe remand for further proceedings is necessary.